UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7282


CORNELIUS A. TUCKER,

                  Petitioner - Appellant,

             v.

GENE M. JOHNSON,

                  Respondent – Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:09-cv-00171-sgw-mfu)


Submitted:    September 23, 2009           Decided:   November 10, 2009


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cornelius A. Tucker, Appellant Pro Se.      Susan Mozley Harris,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Cornelius   A.   Tucker   appeals   the   district    court’s    order

denying his motion for release on bail pending disposition of

his 28 U.S.C. § 2254 (2006) petition.               We have reviewed the

record and find no reversible error.          Accordingly, we affirm for

the reasons stated by the district court.               Tucker v. Johnson,

No. 7:09-cv-00171-sgw-mfu (W.D. Va. June 22, 2009).                 Tucker has

also moved in this court for release pending appeal; we deny the

motion.     We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented    in   the    materials

before    the   court    and   argument   would   not   aid   the   decisional

process.

                                                                      AFFIRMED




                                      2